Citation Nr: 0611865	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
2002, for the award of a 50 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for migraine 
headaches.

3.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for hearing loss.

4.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the right hand.

5.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the left hand.

6.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the right foot.

7.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the left foot.

8.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for peripheral 
neuropathy of the right foot.

9.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for peripheral 
neuropathy of the left foot.

10.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for amputation of 
the left second metatarsal.

11.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for degenerative 
disc disease of the lumbar spine with ataxia.

12.  Entitlement to an effective date earlier than June 11, 
2002, for the award of a combined 100 percent schedular 
rating for service-connected disabilities.

(The issue of whether a December 17, 1958 decision of the 
Board of Veterans' Appeals (Board), which denied entitlement 
to service connection for residuals of herniated disc and 
neuritis, should be revised or reversed on the basis of clear 
and unmistakable error, is addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had military service from July 1942 to January 
1946.  He was a prisoner of war from October 1944 to April 
1945.  His awards and decorations include the Purple Heart, 
the Distinguished Flying Cross and the Air Medal.  He also 
had service in the Air National Guard from September 1954 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran perfected a timely appeal of 
that decision.  He testified before the undersigned at a 
hearing held at the RO in September 2004.  

The Board remanded the case in January 2005.  At that time, 
the Board noted that the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for tinnitus has been raised by the veteran and 
apparently acknowledged by the RO.  This matter was referred 
to the RO for the appropriate action.  The record does not 
show that this claim has been adjudicated and it is again 
referred to the RO for appropriate action.

A November 2002 VA Form 119, Report of Contact, shows that 
the veteran made claims for a urethral condition cased by 
incorrect removal by a VA nurse's assistant and a claim of 
service connection for a crushed skull.  These claims have 
not been adjudicated and are referred to the RO for the 
appropriate action.

The issues of entitlement to an effective date earlier than 
June 11, 2002, for the grant of service connection for 
degenerative disc disease of the lumbar spine with ataxia, 
and entitlement to an effective date earlier than June 11, 
2002, for the award of a combined 100 percent schedular 
rating for service-connected disabilities, are REMANDED to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for hearing 
loss was denied by the RO by rating action in April 1991; the 
veteran did not perfect a timely appeal of that decision and 
it became final.

2.  A claim of service connection for migraine headaches was 
received on June 11, 2002 and thereafter in July 2002, claims 
for service connection for hearing loss, cold injuries of the 
right and left hands, cold injuries of the right and left 
feet, peripheral neuropathy of the right and left feet, and 
amputation of the left second metatarsal were submitted.

3.  By rating action in November 2002, the RO granted service 
connection for hearing loss, cold injuries of the right and 
left hands, cold injuries of the right and left feet, 
peripheral neuropathy of the right and left feet, and 
amputation of the left second metatarsal, with the rating for 
each disability assigned on June 11, 2002, the date of 
receipt of a service connection claim.

4.  A claim for an increased evaluation for the service-
connected PTSD was received from the veteran on June 11, 
2002; it is not factually ascertainable that the veteran's 
service-connected PTSD was 50 percent disabling one year 
prior to that date.

5.  June 11, 2002 is the earliest possible date for the award 
of a 50 percent rating for the service-connected PTSD.


CONCLUSION OF LAW

An effective date earlier than June 11, 2002 for the grant of 
service connection for migraine headaches, hearing loss, cold 
injuries of the right and left hands, cold injuries of the 
right and left feet, peripheral neuropathy of the right and 
left feet, and amputation of the left second metatarsal and 
for the assignment of a 50 percent rating for PTSD is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.105, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C. § 5103(a) must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, in letters dated in November 2003 and 
February 2005, the veteran was effectively furnished notice 
of what evidence was required to substantiate the earlier 
effective date claims, and of his and the VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, after VCAA-compliant notices were sent to 
the veteran, the claims were followed by readjudication.  
Thus, the Board determines that any defect concerning the 
timing of the VCAA notice requirements, as well as not 
providing a single notice to the veteran covering all content 
requirements, was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran with 
respect to the assignment of a disability rating, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance is against the veteran's claims 
for earlier effective dates, any questions as to the 
appropriate disability rating to be assigned are rendered 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has not identified any relevant, 
outstanding evidence that would support his earlier effective 
date claims, and given the nature of such claim, other 
development, such as VA examination, is not warranted.  
Accordingly, VA has satisfied its duty to assist.

II.  Earlier effective date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §3.400 (2005).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(ii)(B)(2) 
(2005).  The effective date of the grant of benefits based on 
a reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r) (2005).

The Board will address the claims for an effective date 
earlier than June 11, 2002 for the grant of service 
connection migraine headaches, hearing loss, cold injuries of 
the right and left hands, cold injuries of the right and left 
feet, peripheral neuropathy of the right and left feet, and 
amputation of the left second metatarsal.

By rating action in November 1956, service connection for a 
fungus condition, defective hearing and defective vision was 
denied.  The veteran was notified of that determination and 
his appellate rights by letter dated in December 1956.

By rating action in April 1991, service connection for 
hypertension, prostate cancer, defective hearing and tinnitus 
were denied.  The veteran was notified of those 
determinations and his appellate rights by letter dated in 
May 1991.

In February 1992, the veteran submitted a notice of 
disagreement with regard to the denial of service connection 
for hearing loss.  In March 1992, the RO issued a statement 
of the case with regard to hearing loss and tinnitus.  The 
veteran did not submit a substantive appeal with regard to 
those issues.  Therefore that decision became final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

Received on June 11, 2002, was the veteran' claim for 
entitlement to service connection for migraine headaches.  In 
July 2002, the veteran submitted a statement indicating that 
he was seeking 100 percent compensation retroactive to May 
1945.  In that statement he detailed additional disabilities 
for which he was seeking service connection. 

By rating action in November 2002, service connection was 
granted for migraine headaches, low back disability with 
ataxia, hearing loss, cold injuries of the right and left 
hands, cold injuries of the right and left feet, peripheral 
neuropathy of the right and left feet, and amputation of the 
left second metatarsal with the evaluation for each 
disability was granted effective from June 11, 2002, the date 
of the veteran's claim.  

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of the 
veteran's claim for service connection for migraine 
headaches.  See 38 C.F.R. §3.400(b)(ii)(B)(2) (2005).  An 
earlier effective date in this case would thus require VA to 
construe a communication received earlier than June 11, 2002, 
as a claim.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2005);  Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim. See 38 
U.S.C.A. § 7104(a) (West 2002);  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In June 2002, the veteran submitted his claim of service 
connection for migraine headaches.  Thereafter, in July 2002, 
he submitted an additional statement which the RO construed 
as a claim of service connection for additional disabilities, 
to include, hearing loss, cold injuries of the right and left 
hands, cold injuries of the right and left foot, peripheral 
neuropathy of the right and left feet, and amputation of the 
left second metatarsal.  Having reviewed the entire record 
and considering the testimony and statements of the vetera, 
the Board can identify no claim for migraine headaches, 
hearing loss, cold injuries of the right and left hands and 
right and left foot, peripheral neuropathy of the right and 
left foot, and amputation of the left second metatarsal, 
received before June 11, 2002.  Although the RO had 
previously denied service connection for hearing loss in 
April 1991, the RO again addressed that claim on the merits 
in the November 2002 rating action.  There is no 
correspondence or any other any other communication that can 
be construed as a claim for service connection for any of the 
disabilities at issue.  In addition, there is no medical 
report received prior to June 11, 2002, that could be 
construed as an informal claim to reopen the previously 
denied claim for service connection for hearing loss 
following the RO's final April 1991 denial of that claim.  
See 38 C.F.R. § 3.157 (2005). 

The veteran has testified and argued, in effect, that the 
grant of service connection should be effect from 1945, 
following his discharge, because these disabilities are due 
to service and he has suffered with them since that time.  As 
discussed above, there is simply no basis for finding any 
earlier claims on which to grant an earlier effective date.  

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the June 11, 2002 
date of claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection for migraine headaches, hearing loss, cold 
injuries of the right and left hands, cold injuries of the 
right and left feet, peripheral neuropathy of the right and 
left feet, and amputation of the left second metatarsal.  
Thus, an effective date earlier than June 11, 2002, for the 
grant of service connection for these disabilities not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).

The veteran is also seeking an effective date earlier than 
June 11, 2002, for the grant of a 50 percent rating for his 
service-connected PTSD.  

Unless otherwise specified, the effective date for a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a) (West 2002); see 
also 38 C.F.R. § 3.400(o)(1) (2005).

An exception to the general rule is specified in 38 U.S.C.A. 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 
C.F.R. § 3.400(o)(2) (2005).  Accordingly, the Court has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

By rating action in October 1946, service connection for 
post-traumatic personality disorder was granted, evaluated as 
30 percent disabling effective from January 8, 1946.  

By rating action in November 1956, the RO recharacterized the 
post-traumatic personality disorder to anxiety neurosis, and 
assigned a 10 percent rating effective from September 1956.

By rating action in April 1983, the rating for the service-
connected anxiety disorder was reduced to 0 percent effective 
from November 1992.  

By rating action in April 1991, the evaluation of the 
service-connected anxiety disorder was increased to 30 
percent, effective from April 10, 1001.  The veteran was 
notified of those determinations and his appellate rights by 
letter dated in May 1991.  The veteran did not perfect an 
appeal and that decision became final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

Received on June 11, 2002, was the veteran' claim for 
entitlement to service connection for migraine headaches.  In 
July 2002, the veteran submitted a statement indicating that 
he was seeking 100 percent compensation retroactive to May 
1945.  In that statement he detailed additional disabilities 
for which he was seeking service connection.  This statement 
was construed by the RO as including a claim for an increased 
rating for the service-connected PTSD.

By rating action in November 2002, a 50 percent rating for 
the service-connected psychiatric disorder, recharacterized 
as post-traumatic stress disorder (PTSD) was assigned 
effective from June 11, 2002.  The combined evaluation for 
the veteran's service connected disability was 100 percent, 
effective from June 11, 2002. 

In connection with the June 11, 2002 claim for an increased 
evaluation, a VA examination report, dated in September 2002, 
was associated with the claims folder. Also associated with 
the file are VA outpatient records dated from April 2000 to 
November 2002.  Those records show the veteran was seen on an 
outpatient basis regarding his PTSD on several occasions 
between June and September 2002, the earliest treatment 
record is dated on June 18, 2002.  A review of the record 
shows that there is no medical evidence pertaining to PTSD 
dated prior to June 11, 2002, the date of the claim.  In 
assigning the increased evaluation for the service-connected 
PTSD effective on the date the veteran's claim for increase 
was received, the RO properly applied the law.  There is no 
medical evidence dated any earlier than June 11, 2002 on 
which a higher evaluation might be based, and the RO assigned 
the correct effective date for the 50 percent evaluation.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2002).




ORDER

Entitlement to an effective date earlier than June 11, 2002, 
for the grant of entitlement to service connection for 
migraine headaches, hearing loss, cold injuries of the right 
and left hands, cold injuries of the right and left feet, 
peripheral neuropathy of the right and left feet, and 
amputation of the left second metatarsal, is denied.

Entitlement to an effective date earlier than June 11, 2002, 
for the award of a 50 percent rating for the service-
connected PTSD is denied.


REMAND

In a separate decision, the Board is granting the motion to 
reverse and revise the December 17, 1958, Board decision on 
the grounds of clear and unmistakable error with respect to 
the denial of service connection for residuals of a herniated 
disc and neuritis.  As a result, the date from which an award 
of service connection for this disability is effective, and 
the quantum of the award to which the veteran will be 
entitled, still remains pending and have yet to be determined 
by the RO.

The practical result is that the outcome of these pending 
matters could have a significant impact upon the veteran's 
currently appealed issues of entitlement to an effective date 
earlier than June 11, 2002, for the award of service 
connection for degenerative disc disease of the lumbar spine 
with ataxia, and entitlement to an effective date earlier 
than June 11, 2002, for the assignment of a combined 100 
percent schedular for the service-connected disabilities.  
This, in turn, could render any review by the Board on these 
discrete claims for an earlier effective date moot and a 
waste of appellate resources.  As these matters are 
inextricably intertwined, the pending matters concerning the 
date from which an award of service connection for a back 
disorder to include the residuals of a herniated disc and 
neuritis is effective, and the quantum of the award to which 
the veteran is entitled for that disability must be 
adjudicated.  See Harris v. Brown, 1 Vet. App. 180, 183 
(1991) (holding that issues are "inextricably intertwined" 
where they are so closely tied together that a final decision 
cannot be rendered unless all issues have been considered).

Finally, where a claim is predicated on establishing the 
degree of disability and the effective date to be assigned 
for that disability rating, based on an award of service 
connection, the ruling announced in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), is for consideration.  The United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, slip op. at 14.

Because the December 17, 1958, Board decision has been 
determined to be the product of clear and unmistakable error, 
and because an award of service connection is in order for 
the veteran's residuals of a herniated disc and neuritis, 
this case must be remanded to provide the veteran proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Such notice must inform the veteran as to the type of 
evidence that is needed to establish the degree of disability 
and an effective date as a result of his award of service 
connection for the residuals of a herniated disc and 
neuritis.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Please send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish the degree 
of disability and effective date claims 
with respect the award of service 
connection for a back disorder to 
include the residuals of a herniated 
disc and neuritis, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. March 3, 2006).

2.  After giving the veteran an 
opportunity to supplement the record (if 
desired), the RO should determine the 
effective date of an award based on an 
original claim for service connection, the 
disability rating (or ratings), and the 
effective date for the disability rating 
(or ratings) that are to be assigned for 
the grant of service connection for a back 
disorder to include the residuals of a 
herniated disc and neuritis; in light of 
the fact that the December 17, 1958, Board 
decision is the product of clear and 
unmistakable error.  Thereafter, the 
veteran and his representative should be 
provided with written notice of the 
determination and they must be provided 
with notice of the veteran's right of 
appeal.


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any additional issue raised on 
behalf of the veteran, the RO should furnish a statement of 
the case and/or a supplemental statement of the case on all 
issues in appellate status, and the veteran and his 
representative should be provided an opportunity to respond 
in accordance with applicable statues and regulations.  The 
case should be then returned to the Board for further 
appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 
(West Supp. 2005).  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


